Exhibit 10.2



 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made as of November 9, 2017 (the
“Effective Date”), by and between Novavax, Inc. (“Novavax”), having a place of
business at 20 Firstfield Road, Gaithersburg, MD 20878, and Barclay A. Phillips,
an individual and former Senior Vice President, Chief Financial Officer and
Treasurer of Novavax (the “Consultant”).

 

Consultant and Novavax, intending to be legally bound, hereby agree as follows:

 

1.                   Term; Termination. The initial term of this Agreement shall
expire on December 31, 2017. Either Consultant or Company may terminate this
Agreement at any time, and for any reason or no reason, with or without cause,
upon ten (10) days notice. Novavax may terminate this Agreement immediately
(including any specific Services) if Consultant notifies Novavax, pursuant to
Section 9, that he has been engaged or employed by a competitor of Novavax. Upon
termination of this Agreement for any reason, Consultant shall promptly deliver
to Company all Confidential Information and all copies thereof and immediately
cease all use of Confidential Information.

 

2.                   Consulting Services. Pursuant to the terms and conditions
of this Agreement, Company hereby engages Consultant, and Consultant hereby
accepts such engagement, to perform consulting services related to his area of
expertise and/or in continuity of his former employment with Novavax (the
“Services”) during the Term. In such capacity, Consultant shall report and
communicate regularly and directly to and with Stanley C. Erck, President and
Chief Executive Officer, or his designee(s), which shall in any event include
John Herrmann, Senior Vice President, General Counsel and Corporate Secretary
(each an “Executive”).

 

3.                   Fees and Expenses.

 

(a)                 Company shall pay Consultant a fee equal to $200 per hour
for Services performed (billed in increments of no less than 15 minutes).

 

(b)                Company shall reimburse Consultant for reasonable
out-of-pocket expenses incurred in connection with the performance of the
Services hereunder. All such reimbursement will be provided in accordance with
Company’s expense reimbursement policies in effect from time to time during the
Term.

 

(c)                 No later than the tenth business day of each month,
Consultant shall submit to Company an invoice (“Invoice”) showing the date(s)
that Consultant provided Services to Company during the preceding calendar
month, hours of services performed, a reasonable description of the Services
rendered, and a list of all out-of-pocket expenses incurred during the preceding
month with accompanying receipts. Company shall pay Invoices net thirty (30)
days of receipt.

 

4.                   Relationship of the Parties.

 

(a)                 The relationship of Consultant to Company hereunder is that
of independent contractor. Nothing herein shall be deemed to create any
partnership, association or joint venture between the parties. Consultant shall
not be construed for any purpose to be an employee subject to the control and
direction of Company or any of its affiliates.

 

(b)                Consultant shall not be entitled to any of the benefits,
coverages or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of
Company or any of its affiliates.

 

(c)                 Consultant shall have sole responsibility for the proper
reporting and payment of any and all federal, state and/or local taxes due on
payments made to Consultant by Company hereunder. Consultant agrees to provide
Company, upon request, with written proof demonstrating proper reporting and
payment of all applicable taxes.

 



   

 

 

(d)                Company shall have the right to withhold all federal, state,
or other taxes from amounts paid to Consultant under any provision of this
Agreement as shall be required to be withheld by Company pursuant to any statute
or other governmental regulation or ruling. Company may make any arrangements
that it deems appropriate to effect such withholding that are permitted by
applicable law.

 

(e)                 Notwithstanding Consultant’s obligations and Company’s
rights under 4(c) and 4(d) above, Consultant shall reimburse Company for any tax
and interest paid to the Internal Revenue Service or similar taxing authority by
Company on behalf of Consultant to satisfy Consultant’s tax obligations if not
previously withheld.

 

5.                   Confidentiality. Consultant shall not, during the Term or
for five (5) years after the Term, disclose to any person any proprietary,
confidential and nonpublic information of Company, including business and
financial information, strategic plans and business process, and any plan,
method, data, know-how, research, information, procedure, development,
invention, improvement, modification, discovery, design, process, work of
authorship, documentation, formula, technique, trade secret or intellectual
property right whatsoever or any interest therein whether patentable or
non-patentable, patents and applications therefore, trademarks and applications
therefore or copyrights and applications therefore, any information provided to
Consultant by Company with respect to Consultant’s performance of the Services
(collectively, “Information”) disclosed or furniOd to Consultant in any format,
including on paper, electronically, visually or verbally. All such Information
shall remain the property of Company. All such Information shall be kept
confidential by Consultant and may be used only in its performance under this
Agreement, unless the Information was previously known to Consultant without any
obligation of confidentiality or is made public by Company, or becomes public
knowledge through no fault of Consultant. When in tangible form, the Information
shall be returned by Consultant to Company upon request by Company.

 

6.                   Property Rights. All work produced hereunder, including,
without limitation, all inventions, ideas, creations, designs, discoveries,
developments, techniques, expressions, improvements, computer programs,
specifications, operating instructions and all other documentation, data or
other work product related to the Services provided by Consultant under this
Agreement (whether patentable or subject to copyright, or not), which are first
conceived, made or otherwise originated or acquired or first actually
constructively reduced to practice during the Term or within six (6) months
following the expiration or termination of the Term, whether preliminary or
final, and on whatever media rendered (collectively, the “Work Product”), shall
be deemed work made for hire and made in the course of services rendered for
Company and shall be the sole and exclusive property of Company. Company shall
have the sole, absolute and unlimited right throughout the world to protect by
patent or copyright, and to make, have made, use, reconstruct, repair, modify,
reproduce, publish, distribute and sell the Work Product, in whole or in part,
or combine the Work Product with other matter, or not use the Work Product at
all, as it sees fit. To the extent that title to the Work Product may not be
considered work for hire, Consultant irrevocably agrees to transfer and assign
to Company in perpetuity all worldwide right, title and interest in and to the
patent rights, copyrights, trade secrets and other proprietary rights
(including, without limitation, applications for registrations thereof) in, and
ownership of, the Work Product that Consultant may have, as and when such rights
arise. Consultant further agrees that it will execute, and will cause its
applicable employees to execute, all documents necessary to enable Company to
protect and record its ownership of the Work Product.

 

7.                   Equitable Relief. Consultant recognizes and agrees that
Company’s remedy at law for any breach of the provisions of Sections 4, 5 or 6
hereof would be inadequate, and agrees that for breach of such provisions,
Company shall, in addition to such other remedies as may be available to it at
law or in equity or as provided in this Agreement, be entitled to injunctive
relief and to enforce its rights by an action for specific performance.

 

8.                   Securities Trading. Consultant agrees not to buy, sell or
otherwise trade any securities of Novavax based on any material Confidential
Information learned as a former employee or as a consultant of Novavax, or tip
others to do so. If Consultant is ever unsure about his compliance with this
Section 8, Consultant shall contact the General Counsel of Novavax.

 



 2 

 

 

9.                   Non-Competition. Consultant agrees and warrants that, while
a consultant hereunder, he will promptly advise the Company to the extent
Consultant owns, operates, joins, controls, participates in, or is connected as
an officer, director, employee, partner, stockholder, consultant or otherwise,
with any business or entity which competes with the business of the Company (or
its successors or assigns) as such business is now constituted or as it may be
constituted at any time during the Term; provided, however, that Consultant may
own, and exercise rights with respect to, less than one percent of the equity of
a publicly traded company.

 

10.                 Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Maryland without regard to
its conflict of laws principles.

 

11.                 Miscellaneous. This Agreement contains the entire agreement
and understanding of the parties relating to the subject matter hereof and
merges and supersedes all prior discussions, agreements and understandings of
every nature between them. This Agreement may not be changed or modified, except
by an agreement in writing signed by both of the parties hereto. The waiver of
the breach of any term or provision of this Agreement shall not operate as or be
construed to be a waiver of any other or subsequent breach of this Agreement.
The obligations of Consultant as set forth herein, other than Consultant’s
obligations to perform the Services, shall survive the termination of
Consultant’s engagement with Novavax. Novavax may assign this Agreement to, and
this Agreement shall bind and inure to the benefit of, any parent, subsidiary,
affiliate or successor of Novavax. This Agreement shall not be assignable by
Consultant. This Agreement may be executed in any number of counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

NOVAVAX, INC.   BARCLAY A. PHILLIPS           By: /s/ John A. Herrmann III   By:
/s/ Barclay A. Phillips Name: John A. Herrmann III   Name: Barclay A. Phillips
Title: SVP, General Counsel and Corp. Secretary       Date: 11/3/2017   Date:
11/3/2017

 



 3 

 

